       Case 3:19-cr-00782-JLS Document 17-1 Filed 03/25/19 PageID.25 Page 1 of 7



 1   Melissa Bobrow SBN 264440
     Law Offices of Cassandra Hearn APC
 2   750 B Street, Suite 1760
 3   San Diego, CA 92101
     Phone: (619) 800-0384
 4   Email: melissa@hearnlawgroup.com

 5   Attorney for ROBERT KOESTER
 6                                   UNITED STATES DISTRICT COURT
 7                              SOUTHERN DISTRICT OF CALIFORNIA
 8                                  HONORABLE JANIS L. SAMMARTINO

 9
10   UNITED STATES OF AMERICA,                       )       Case No.: 19-CR-0782-(JLS)
                                                     )
11                     Plaintiff,                    )       MEMORANDUM OF POINTS AND
                                                     )       AUTHORITIES IN SUPPORT OF MOTIONS
12   vs.                                             )       TO:
13                                                   )       1) COMPEL DISCOVERY; and
     ROBERT KOESTER,                                 )       2) GRANT LEAVE TO FILE FURTHER
14                                                   )       MOTIONS
                       Defendant                     )
15                                                   )       Judge: Hon. Janis L. Sammartino
16                                                   )       Date: April 8, 2019
                                                     )       Time: 1:30 p.m.
17                                                   )       Courtroom: 4D

18   TO: THE UNITED STATES ATTORNEY, ROBERT S. BREWER JR.; AND
     ASSISTANT UNITED STATES ATTORNEY, RENEE GREEN:
19
20         I.     FACTUAL BACKGROUND

21         The government charged Mr. Koester with 2 counts of sexual exploitation of a minor

22   in violation of 18 U.S.C. § 2251(a) & (e). The charges stem from separate incidents and
23   alleged victims.
24         According to the discovery, Mr. Koester committed the alleged acts in the Southern
25   District of California as well as in Yamhill County, Oregon.
26         II.    MOTION TO COMPEL DISCOVERY AND PRESERVE EVIDENCE
27         Mr. Koester moves for the production by the government of the following discovery and for
28   the preservation of such evidence. This request is not limited to those items that the prosecutor
     NOTICE OF MOTION AND MOTIONS TO: 1) COMPLE DISCOVERY; GRANT LEAVE TO FILE FURTHER
                                          MOTIONS
                                                         1
       Case 3:19-cr-00782-JLS Document 17-1 Filed 03/25/19 PageID.26 Page 2 of 7



 1   knows of, but rather includes all discovery listed below that is in the custody, control, care, or
 2   knowledge of any government agency. See generally Kyles v.Whitley, 514 U.S. 419 (1995);
 3   United States v. Bryan, 868 F.2d 1032 (9th Cir. 1989). Mr. Koester has received limited

 4   discovery.

 5      (1) The Defendant’s Statements. The government must disclose to Mr. Koester all copies

 6          of any written or recorded statements made by the defendant; the substance of any

 7          statements made by the defendant which the government intends to offer in evidence at

 8          trial; any response by the defendant to interrogation; the substance of any oral statements

 9          which the government intends to introduce at trial and any written summaries of the
            defendant’s oral statements contained in the handwritten notes of the government agent;
10
            any response to any Miranda warnings that may have been given to the defendant; as well
11
            as any other statements by the defendant. Fed. R. Crim. P. 16(a)(1)(A).
12
        (2) Arrest Reports, Notes and Dispatch Tapes. Mr. Koester also specifically requests that
13
            all arrest reports, notes and dispatch or any other tapes that relate to the circumstances
14
            surrounding arrest or any questioning, if such reports have not already been produced in
15
            their entirety, be turned over. This request includes, but is not limited to, any rough notes,
16
            records, reports, transcripts or other documents in which statements of the defendant or
17
            any other discoverable material is contained. This is all discoverable under Fed. R. Crim.
18
            P. 16(a)(1)(A) and Brady v. Maryland, 373 U.S. 83 (1963). See also Loux v. United
19
            States, 389 F.2d 911 (9th Cir. 1968). Arrest reports, investigator’s notes, memos from
20
            arresting officers, dispatch tapes, sworn statements, and prosecution reports pertaining to
21
            the defendant are available under Fed. R. Crim. P. 16(a)(1)(B) and (c), Fed. R. Crim. P.
22
            26.2 and 12(i). Preservation of rough notes is requested, whether or not the government
23          deems them discoverable. Mr. Koester specifically requests a copy of any audiotapes or
24          videotapes of any interrogation or questioning.
25          (3)     Brady Material. Mr. Koester requests all documents, statements, agents’ reports,
26          and tangible evidence favorable to the defendant on the issue of guilt and/or which affects
27          the credibility of the government’s case. Impeachment as well as exculpatory evidence
28
     NOTICE OF MOTION AND MOTIONS TO: 1) COMPLE DISCOVERY; GRANT LEAVE TO FILE FURTHER
                                          MOTIONS
                                                       2
      Case 3:19-cr-00782-JLS Document 17-1 Filed 03/25/19 PageID.27 Page 3 of 7



 1        falls within Brady’s definition of evidence favorable to the accused. United States v.
 2        Bagley, 473 U.S. 667 (1985); United States v. Agurs, 427 U.S. 97 (1976).
 3        (4)     Any Information That May Result in a Lower Sentence Under the

 4        Guidelines. As discussed above, this information is discoverable under Brady v.

 5        Maryland, 373 U.S. 83 (1963). This request includes any cooperation or attempted

 6        cooperation by the defendant, as well as any information that could affect any base

 7        offense level or specific offense characteristic under Chapter Two of the Guidelines.

 8        Also included in this request is any information relevant to a Chapter Three adjustment,

 9        a determination of the defendant’s criminal history, or any other application of the
          Guidelines.
10
          (5)     The Defendant’s Prior Record. Evidence of prior record is available under Fed.
11
          R. Crim. P. 16(a)(1)(B). Counsel specifically requests a complete copy of any criminal
12
          record. Mr. Koester requests all evidence, documents, records of judgments and
13
          convictions, photographs and tangible evidence, and information pertaining to any prior
14
          arrests and convictions.
15
          (6)     Any Proposed 404(b) Evidence. Evidence of prior similar acts is discoverable
16
          under Fed. R. Crim. P. 16(a)(1)(c) and Fed. R. Evid. 404(b) and 609. In addition, under
17
          Fed. R. Evid. 404(b), “upon request of the accused, the prosecution . . .shall provide
18
          reasonable notice in advance of trial . . . of the general nature . . .” of any evidence the
19
          government proposes to introduce under Fed. R. Evid. 404(b) at trial. The defendant
20
          requests that such notice be given three weeks before trial in order to give the defense
21
          time to adequately investigate and prepare for trial.
22
       (7) Evidence Seized. Evidence seized as a result of any search, either warrantless or with a
23        warrant, is discoverable under Fed. R. Crim. P. 16(a)(1)(c), and Mr. Koester requests it.
24     (8) Request for Preservation of Evidence. Mr. Koester specifically requests that any
25        recordings or any other physical evidence that may be destroyed, lost, or otherwise put
26        out of the possession, custody, or care of the government and which relate to the arrest or
27        the events leading to the arrest in this case be preserved. This request includes, but is not
28        limited to, the results of any fingerprint analysis, the defendant’s personal effects, the
     NOTICE OF MOTION AND MOTIONS TO: 1) COMPLE DISCOVERY; GRANT LEAVE TO FILE FURTHER
                                          MOTIONS
                                                      3
      Case 3:19-cr-00782-JLS Document 17-1 Filed 03/25/19 PageID.28 Page 4 of 7



 1        vehicle, and any other evidence seized from the defendant or any third party. It is
 2        requested that the government be ordered to question all the agencies and individuals
 3        involved in the prosecution and investigation of this case to determine if such evidence

 4        exists, and if it does exist to inform those parties to preserve any such evidence.

 5        Mr. Koester requests that the government safeguard and preserve any videotape evidence,

 6        recordings or tapes until this case is resolved, and puts the government on notice that it is

 7        Mr. Koester’s contention that this evidence is discoverable under Brady v. Maryland, 373

 8        U.S. 83 (1963).

 9        (9)    Tangible Objects. Mr. Koester requests, under Fed. R. Crim. P. 16(a)(1)(c) the
          opportunity to inspect and copy as well as test, if necessary, all other documents and
10
          tangible portions objects, including photographs, books, papers, documents, photographs
11
          of buildings or places or copies of thereof which are material to the defense or intended
12
          for use in the government’s case-in-chief or were obtained from or belong to the
13
          defendant.
14
          (10)   Evidence of Bias or Motive to Lie. Mr. Koester requests any evidence that any
15
          prospective government witness is biased or prejudiced against the defendant or has a
16
          motive to falsify or distort his or her testimony. Pennsylvania v. Ritchie, 480 U.S. 39
17
          (1987); United States v. Strifler, 851 F.2d 1197 (9th Cir. 1988).
18
          (11)   Impeachment Evidence. Mr. Koester requests any evidence that any prospective
19
          government witness has engaged in any criminal act whether or not resulting in a
20
          conviction and whether any witness has made a statement favorable to the defendant. See
21
          Fed. R. Evid. 608, 609 and 613. Such evidence is discoverable under Brady v. Maryland,
22
          supra. See United States v. Strifler, 851 F.2d 1197 (9th Cir. 1988) (witness’ prior record);
23        Thomas v. United States, 343 F.2d 49 (9th Cir. 1965) (evidence that detracts from a
24        witness’ credibility).
25        (12)   Evidence of Criminal Investigation of Any Government Witness. Mr. Koester
26        requests any evidence that any prospective witness is under investigation by federal, state
27        or local authorities for any criminal conduct. United States v. Chitty, 760 F.2d 425 (2d
28        Cir. 1985).
     NOTICE OF MOTION AND MOTIONS TO: 1) COMPLE DISCOVERY; GRANT LEAVE TO FILE FURTHER
                                          MOTIONS
                                                    4
      Case 3:19-cr-00782-JLS Document 17-1 Filed 03/25/19 PageID.29 Page 5 of 7



 1        (13)   Evidence Affecting Perception, Recollection, Ability to Communicate. Mr.
 2        Koester requests any evidence, including any medical or psychiatric report or evaluation,
 3        tending to show that any prospective witness’s ability to perceive, remember,

 4        communicate, or tell the truth is impaired; and any evidence that a witness has ever used

 5        narcotics or other controlled substance, or has ever been an alcoholic. United States v.

 6        Strifler, 851 F.2d 1197 (9th Cir. 1988); Chavis v. North Carolina, 637 F.2d 213, 224 (4th

 7        Cir. 1980).

 8        (14)   Witness Addresses. Mr. Koester requests the name and last known address of

 9        each prospective government witness. See United States v. Napue, 834 F.2d 1311 (7th
          Cir. 1987); United States v. Tucker, 716 F.2d 576 (9th Cir. 1983) (failure to interview
10
          government witnesses by counsel is ineffective); United States v. Cook, 608 F.2d 1175,
11
          1181 (9th Cir. 1979) (defense has equal right to talk to witnesses). The defendant also
12
          requests the name and last known address of every witness to the crime or crimes charged
13
          (or any of the overt acts committed in furtherance thereof) who will not be called as a
14
          government witness. United States v. Cadet, 727 F.2d 1453 (9th Cir. 1984).
15
          (15)   Name of Witnesses Favorable to the Defendant. Mr. Koester requests the name
16
          of any witness who made any arguably favorable statement concerning the defendant or
17
          who could not identify her or who was unsure of identity, or participation in the crime
18
          charged. Jackson v. Wainwright, 390 F.2d 288 (5th Cir. 1968); Chavis v. North Carolina,
19
          637 F.2d 213, 223 (4th Cir. 1980); Jones v. Jago, 575 F.2d 1164, 1168 (6th Cir.), cert.
20
          denied, 439 U.S. 883 (1978); Hudson v. Blackburn, 601 F.2d 785 (5th Cir. 1979), cert.
21
          denied, 444 U.S. 1086 (1980).
22
          (16)   Statements Relevant to the Defense. Mr. Koester requests disclosure of any
23        statement that may be “relevant to any possible defense or contention” that he might
24        assert. United States v. Bailleaux, 685 F.2d 1105 (9th Cir. 1982).
25        (17)   Jencks Act Material. Mr. Koester requests all material to which Mr. Koester is
26        entitled pursuant to the Jencks Act, 18 U.S.C. § 3500, reasonably in advance of trial,
27        including dispatch tapes. A verbal acknowledgment that “rough” notes constitute an
28
     NOTICE OF MOTION AND MOTIONS TO: 1) COMPLE DISCOVERY; GRANT LEAVE TO FILE FURTHER
                                          MOTIONS
                                                    5
      Case 3:19-cr-00782-JLS Document 17-1 Filed 03/25/19 PageID.30 Page 6 of 7



 1        accurate account of the witness’ interview is sufficient for the report or notes to qualify as
 2        a statement under § 3500(e)(1). Campbell v. United States, 373 U.S. 487, 490-92 (1963).
 3        (18)     Giglio Information. Pursuant to Giglio v. United States, 405 U.S. 150 (1972),

 4        Mr. Koester requests all statements and/or promises, expressed or implied, made to any

 5        government witnesses, in exchange for their testimony in this case, and all other

 6        information which could arguably be used for the impeachment of any government

 7        witnesses.

 8        (19)     Reports of Scientific Tests or Examinations. Pursuant to Fed. R. Crim. P.

 9        16(a)(1)(D), Mr. Koester requests the reports of all tests and examinations conducted
          upon the evidence in this case. Including, but not limited to, any fingerprint testing done
10
          upon any evidence seized in this case, that is within the possession, custody, or control of
11
          the government, the existence of which is known, or by the exercise of due diligence may
12
          become known, to the attorney for the government, and which are material to the
13
          preparation of the defense or are intended for use by the government as evidence in chief
14
          at the trial.
15
          (20)     Henthorn Material. Mr. Koester requests that the prosecutor review the
16
          personnel files of the officers involved in this arrest, and those who will testify, and
17
          produce any exculpatory information at least two weeks prior to trial and one week prior
18
          to the motion hearing. See United States v. Henthorn, 931 F.2d 29 (9th Cir. 1991). In
19
          addition, he requests that if the government is uncertain whether certain information is to
20
          be turned over pursuant to this request, that it produce such information to the Court in
21
          advance of the trial and the motion hearing for an in camera inspection.
22
          (21)     Informants and Cooperating Witnesses. Mr. Koester requests disclosure of the
23        names and addresses of all informants or cooperating witnesses used or to be used in this
24        case. The government must disclose the informant’s identity and location, as well as
25        disclose the existence of any other percipient witness unknown or unknowable to the
26        defense. Roviaro v. United States, 353 U.S. 53, 61-62 (1957). Mr. Koester also requests
27        disclosure of any information indicating bias on the part of any informant or cooperating
28        witness. Giglio v. United States, 405 U.S. 150 (1972). Such information would include
     NOTICE OF MOTION AND MOTIONS TO: 1) COMPLE DISCOVERY; GRANT LEAVE TO FILE FURTHER
                                          MOTIONS
                                                     6
       Case 3:19-cr-00782-JLS Document 17-1 Filed 03/25/19 PageID.31 Page 7 of 7



 1          what, if any, inducements, favors, payments, or threats were made to the witness to
 2          secure cooperation with the authorities.
 3          (22)   Expert Witnesses. Mr. Koester requests disclosure of the identities of any expert

 4          witnesses the government intends to call at trial as well as “a written summary of

 5          testimony that the government intends to use,” including the “witnesses’ opinions, the

 6          bases and the reasons for those opinions, and the witnesses’ qualifications.” Fed. R. Crim.

 7          P. 16(a)(1)(E).

 8          (23)   Residual Request. Mr. Koester intends by this discovery motion to invoke his

 9          rights to discovery to the fullest extent possible under the Federal Rules of Criminal
            Procedure and the Constitution and laws of the United States. This request specifically
10
            includes all subsections of Rule 16. Mr. Koester requests that the government provide
11
            counsel with the above requested material sufficiently in advance of trial.
12
            Counsel specifically requests all evidence the government intends to use in their case in
13
            chief under FRCP 12(b)(4)(B) in order that suppression of evidence can be evaluated.
14
15
               III. MOTION FOR LEAVE TO FILE ADDITIONAL MOTIONS.
16
            Defense counsel has received partial discovery and requests leave to file additional
17
     motions after complete discovery is produced and reviewed.
18
19             IV. CONCLUSION
20
            For the foregoing reasons, Mr. Koester respectfully requests that the Court grant the
21
     above motions.
22
     Dated: March 25, 2019                                 Respectfully submitted,
23
                                                                  s./Melissa Bobrow
24                                                                Melissa Bobrow
                                                                  Attorney for Defendant,
25                                                                Robert Koester
26
27
28
     NOTICE OF MOTION AND MOTIONS TO: 1) COMPLE DISCOVERY; GRANT LEAVE TO FILE FURTHER
                                          MOTIONS
                                                       7
